Martin, J.,

delivered the opinion of the court.
The plaintiffs complain that the first judge erred, in refusing to them judgment for a sum of one thousand dollars, which the defendant, their former president, received for them. He resisted the claim, on the ground, that he had paid that sum to Preston, the attorney of the plaintiffs, for professional services. This payment, the professional services, *36and their value, are admitted; but it is contended, that the payment was made without an order from the board of directors. It is, however, in proof, that it was made on the ygj.jjgj direction from three directors, this number constituting the majority of the board.
The payjnent of money by the president, with-of dirrotoraofa corporation, is irre&ularlv made even when admente<oflla just claim, and made on the verbal direction of a board'of dh-ec-tors. But the recover it back against the pre-was justly'3duet andtherewasno it.
Louihs¡anaUl'pos-sess equity jurisdiction, and administer law pmsu?Sofwliere the party sued erred,bymaking an irregular-pay-tebie’powers'of the court will relieve him.
It is clear, that the payment was irregularly made, without an or¿ftr from the board. The board of directors is the ma-j01'ity them met at the proper time and place, when and where every member has the opportunity of attending and " * 4 * urging his objections to any resolution offered.
therefore, it was shown, that there is any good ground, 0n which the payment might have been opposed, as that the . r / ° rr . claims against the company exceeded the cash in its possession, or the like, a different judgment ought to have been rendered; but it is admitted that the sum was really and justly due, and it is not contended that there was any reason for Withholding it.
suc^ °f om' sister states, in which law and equity are administered in different courts, on judgment being given in a case like, the present, against the defendant, he would be entitled to relief in a court of equity.
Our courts possess equity jurisdiction, and administer law , 1 J and equity pan passu.
The defendant erred in making an irregular payment, Courts of Equity relieve against error; he, therefore, is entitled ., , , . • , . , . . . , to our aid, as he shows that it may be extended to him without injul7 to the plaintiffs, who, were they to recover from tp,e defendant, and retain the sum, would enrich themselves 7 at his cost.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.